


110 HR 1819 IH: Congressional Commission on Civic

U.S. House of Representatives
2007-03-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1819
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2007
			Mr. McDermott (for
			 himself, Mr. Shays,
			 Mr. Farr, Mr. Walsh of New York,
			 Mr. Kennedy, and
			 Mr. Van Hollen) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To establish the Congressional Commission on Civic
		  Service to study methods of improving and promoting volunteerism and national
		  service, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Congressional Commission on Civic
			 Service Act.
		2.FindingsCongress finds the following:
			(1)The social fabric
			 of the United States is stronger if individuals in the United States are
			 committed to protecting and serving our Nation by utilizing national service
			 and volunteerism to overcome our civic challenges.
			(2)A
			 more engaged civic society will strengthen the Nation by bringing together
			 people from diverse backgrounds and experiences to work on solutions to some of
			 our Nation’s major challenges.
			(3)Despite declines
			 in civic health in the past 30 years, national service and volunteerism among
			 the Nation’s youth are increasing, and existing national service and volunteer
			 programs greatly enhance opportunities for youth to engage in civic
			 activity.
			(4)In addition to the
			 benefits received by nonprofit organizations and society as a whole,
			 volunteering and national service provide a variety of personal benefits and
			 satisfaction and can lead to new paths of civic engagement, responsibility, and
			 upward mobility.
			3.EstablishmentThere is established in the legislative
			 branch a commission to be known as the Congressional Commission on Civic
			 Service (in this Act referred to as the
			 Commission).
		4.Duties
			(a)General
			 PurposeThe purpose of the
			 Commission is to gather and analyze information in order to make
			 recommendations to Congress to—
				(1)improve the
			 ability of individuals in the United States to serve others and, by doing so,
			 to enhance our Nation and the global community;
				(2)train leaders in
			 public service organizations to better utilize individuals committed to
			 national service and volunteerism as they manage human and fiscal
			 resources;
				(3)identify and offer
			 solutions to the barriers that make it difficult for some individuals in the
			 United States to volunteer or perform national service; and
				(4)build on the
			 foundation of service and volunteer opportunities that are currently
			 available.
				(b)Specific
			 TopicsIn carrying out its general purpose under subsection (a),
			 the Commission shall address and analyze the following specific topics:
				(1)The level of
			 understanding about the current Federal, State, and local volunteer programs
			 and opportunities for service among individuals in the United States.
				(2)The issues that
			 deter volunteerism and national service, particularly among young people, and
			 how the identified issues can be overcome.
				(3)Whether there is
			 an appropriate role for Federal, State, and local governments in overcoming the
			 issues that deter volunteerism and national service and, if appropriate, how to
			 expand the relationships and partnerships between different levels of
			 government in promoting volunteerism and national service.
				(4)Whether existing
			 databases are effective in matching community needs to would-be volunteers and
			 service providers.
				(5)The effect on the
			 Nation, on those who serve, and on the families of those who serve, if all
			 individuals in the United States were expected to perform national service or
			 were required to perform a certain amount of national service.
				(6)Whether a workable, fair, and reasonable
			 mandatory service requirement for all able young people could be developed, and
			 how such a requirement could be implemented in a manner that would strengthen
			 the social fabric of the Nation and overcome civic challenges by bringing
			 together people from diverse economic, ethnic, and educational backgrounds.
				(7)The need for a
			 public service academy, a 4-year institution that offers a federally funded
			 undergraduate education with a focus on training future public sector
			 leaders.
				(8)The means to
			 develop awareness of national service and volunteer opportunities at a young
			 age by creating, expanding, and promoting service options for primary and
			 secondary school students and by raising awareness of existing
			 incentives.
				(9)The effectiveness
			 of establishing a training program on college campuses to recruit and educate
			 college students for national service.
				(10)The effect on
			 United States diplomacy and foreign policy interests of expanding service
			 opportunities abroad, such as the Peace Corps, and the degree of need and
			 capacity abroad for an expansion.
				(11)The constraints
			 that service providers, nonprofit organizations, and State and local agencies
			 face in utilizing federally funded volunteer programs, and how these
			 constraints can be overcome.
				(12)Whether current
			 Federal volunteer programs are suited to address the special skills and needs
			 of senior volunteers, and if not, how these programs can be improved such that
			 the Federal government can effectively promote service among the baby
			 boomer generation.
				(c)Methodology
				(1)Public
			 hearingsThe Commission shall
			 conduct public hearings in various locations around the United States.
				(2)Regular and
			 frequent consultationThe Commission shall regularly and
			 frequently consult with an advisory panel of members of Congress appointed for
			 such purpose by the Speaker of the House of Representatives and the majority
			 leader of the Senate.
				5.Membership
			(a)Number and
			 appointment
				(1)In
			 generalThe Commission shall
			 be composed of 8 members appointed as follows:
					(A)2 members
			 appointed by the Speaker of the House of Representatives.
					(B)2 members
			 appointed by the minority leader of the House of Representatives.
					(C)2 members appointed
			 by the majority leader of the Senate.
					(D)2 members appointed
			 by the minority leader of the Senate.
					(2)QualificationsThe
			 members of the Commission shall consist of individuals who are of recognized
			 standing and distinction in the areas of international public service, national
			 public service, service-learning, local service, business, or academia.
				(3)Deadline for
			 appointmentThe members of the Commission shall be appointed not
			 later than 90 days after the date of the enactment of this Act.
				(4)ChairpersonThe
			 Chairperson of the Commission shall be designated by the Speaker of the House
			 of Representatives at the time of the appointment.
				(b)Terms
				(1)In
			 generalThe members of the Commission shall serve for the life of
			 the Commission.
				(2)VacanciesA
			 vacancy in the Commission shall not affect the power of the remaining members
			 to execute the duties of the Commission but any such vacancy shall be filled in
			 the same manner in which the original appointment was made.
				(c)Compensation
				(1)Rates of pay;
			 travel expensesEach member shall serve without pay, except that
			 each member shall receive travel expenses, including per diem in lieu of
			 subsistence, in accordance with applicable provisions under subchapter I of
			 chapter 57 of title 5, United States Code.
				(2)Prohibition of
			 compensation of federal employeesNotwithstanding paragraph (1),
			 any member of the Commission who is a full-time officer or employee of the
			 United States may not receive additional pay, allowances, or benefits because
			 of service on the Commission.
				(d)Meeting
			 Requirements
				(1)Frequency
					(A)Quarterly
			 meetingsThe Commission shall meet at least quarterly.
					(B)Additional
			 meetingsIn addition to quarterly meetings, the Commission shall
			 meet at the call of the Chairperson or a majority of its members.
					(2)Quorum5
			 members of the Commission shall constitute a quorum but a lesser number may
			 hold hearings.
				(3)Meeting by
			 telephone or other appropriate technologyMembers of the
			 Commission are permitted to meet using telephones or other suitable
			 telecommunications technologies provided that all members of the Commission can
			 fully communicate with all other members simultaneously.
				6.Director and
			 Staff of Commission; Experts and Consultants
			(a)Director
				(1)AppointmentThe
			 Commission shall have a Director who shall be appointed by the Chairperson with
			 the approval of the Commission.
				(2)CredentialsThe
			 Director shall have credentials related to international public service,
			 national public service, service-learning, or local service.
				(3)SalaryThe
			 Director shall be paid at a rate determined by the Chairperson with the
			 approval of the Commission, except that the rate may not exceed the rate of
			 basic pay for GS–15 of the General Schedule.
				(b)StaffWith
			 the approval of the Chairperson, the Director may appoint and fix the pay of
			 additional qualified personnel as the Director considers appropriate.
			(c)Experts and
			 ConsultantsWith the approval of the Commission, the Director may
			 procure temporary and intermittent services under section 3109(b) of title 5,
			 United States Code, but at rates for individuals not to exceed the daily
			 equivalent of the maximum annual rate of basic pay for GS–15 of the General
			 Schedule.
			(d)Staff of Federal
			 AgenciesUpon request of the Commission, Chairperson, or
			 Director, the head of any Federal department or agency may detail, on a
			 reimbursable basis, any of the personnel of that department or agency to the
			 Commission to assist it in carrying out its duties under this Act.
			7.Powers of
			 Commission
			(a)Hearings and
			 SessionsThe Commission may, for the purpose of carrying out this
			 Act, hold public hearings, sit and act at times and places, take testimony, and
			 receive evidence as the Commission considers appropriate.
			(b)Powers of
			 Members and AgentsAny member or agent of the Commission may, if
			 authorized by the Commission, take any action which the Commission is
			 authorized to take by this section.
			(c)Obtaining
			 Official DataUpon request of the Chairperson, the head of any
			 department or agency shall furnish information to the Commission that the
			 Commission deems necessary to enable it to carry out this Act.
			(d)Physical
			 Facilities and EquipmentThe Architect of the Capitol, in
			 consultation with the appropriate entities in the legislative branch, shall
			 locate and provide suitable facilities and equipment for the operation of the
			 Commission on a nonreimbursable basis.
			(e)Administrative
			 Support ServicesUpon the request of the Commission, the
			 Architect of the Capitol and the Administrator of General Services shall
			 provide to the Commission on a nonreimbursable basis such administrative
			 support services as the Commission may request in order for the Commission to
			 carry out its responsibilities under this Act.
			8.Reports
			(a)Interim
			 ReportThe Commission shall submit an interim report on its
			 activities to Congress not later than 20 months after the date of the enactment
			 of this Act.
			(b)Final
			 Report
				(1)DeadlineThe
			 Commission shall submit a final report on its activities to Congress not later
			 than 120 days after the submission of the interim report under subsection
			 (a).
				(2)ContentsThe
			 final report shall contain a detailed statement of the findings and conclusions
			 of the Commission, together with its recommendations for proposed
			 legislation.
				9.TerminationThe Commission shall terminate not later
			 than 30 days after submitting its final report under section 8(b)(1).
		
